Citation Nr: 1536426	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  09-47 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of both lower extremities.
 
2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from April 1965 to January 1987.  The Veteran served in Vietnam from January 10, 1969 to January 10, 1970.
 
This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2008 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).
 
In April 2011, the Veteran testified at a RO before the undersigned Veterans Law Judge. A transcript of this hearing was prepared and associated with the claims file.

In January 2012, the Board reopened and remanded the claims for entitlement to service connection for hypertension, peripheral neuropathy, and hearing loss for additional development.  

In August 2014, the Board denied entitlement to service connection for hypertension, and hearing loss, and remanded the Veteran's claim for entitlement to service connection for peripheral neuropathy for additional development.

The Veteran appealed the Board's August 2014 decision to the United States Court of Appeals for Veterans Claims (Court). In April 2015, the Court granted a Joint Motion for Remand (JMR), vacating and remanding that part of the Board's August 2014 decision that denied entitlement to service connection for hypertension.  The Court noted that it did not have jurisdiction over the issue of entitlement to service connection for peripheral neuropathy of the lower extremities, as it had been remanded by the Board.


The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran does not have peripheral neuropathy of the lower extremities that is related to military service, or that was manifested to a compensable degree within a year of discharge, or has been proximately caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The Veteran does not have peripheral neuropathy of the lower extremities that is the result of disease or injury incurred in or aggravated by active military service, or that is secondary to a service-connected disability; peripheral neuropathy of the lower extremities may not be presumed to have been incurred during active military service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in March 2008, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection. In addition, the letter met the notice requirements set out in Dingess. Neither the Veteran nor his representative has alleged that notice has been less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim. Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA provided the Veteran the opportunity to have a hearing. The appellant testified before the undersigned Veterans Law Judge in April 2011. In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the Veterans Law Judge identified the issues on appeal, and inquired about outstanding medical evidence and dates of treatment. Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) extant at the time of the hearing.
	
A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998).
In this case, the Board reopened and remanded the Veteran's claim for entitlement to service connection for peripheral neuropathy of the lower extremities in January 2012, with instructions to provide the Veteran with a VA examination to determine whether he had peripheral neuropathy that was related to in-service exposure to Agent Orange or was secondary to his service-connected diabetes mellitus, type 2.  

The Veteran was provided with the required examination and opinion was rendered in  March 2012.

However, in its August 2014 remand, the Board noted that VA medical records reflected that the Veteran is on methadone for his back pain, and that he had neuropathy.  See February 2014 VA medical record, Virtual VA. As it was unclear whether his neuropathy was related to his service-connected spine disability, the Board's instructions were to obtain an opinion as to whether the Veteran's peripheral neuropathy was related to his service-connected spine disability.

The required opinion was provided in September 2014.

The Board finds that the VA opinions, collectively, are  adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Additionally, in its August 2014 remand, the Board instructed the AOJ to take the necessary steps to obtain all private medical records relating to the Veteran's back and any neurological symptoms in his lower extremities.  The Veteran was sent a letter in September 2014, asking him to complete release forms for all private providers who had treated him for his back disorder and neuropathy.  the Veteran did not provide any additional release forms for private treatment for his back disorder or neuropathy.

Post-service private medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

If certain chronic diseases, including organic diseases of the nervous system (peripheral neuropathy), become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Court has recently held that, for chronic diseases listed under 38 C.F.R. § 3.309(a), service connection can be established by showing that the disability has been chronic since active duty. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed during such service to Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii) , 3.307(d). 'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii). In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), to include early-onset peripheral neuropathy if manifested to a compensable degree within one year of the last date the Veteran was exposed to an herbicide agent during active service. 38 U.S.C.A. § 1116(a)(1) ; 38 C.F.R. § 3.307(a)(6)(ii); see also Final Rule, Diseases Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 -54766 (2013) (effective Sept. 6, 2013).

The Board notes that the changes to this regulation regarding peripheral neuropathy, which took effect during the pendency of the Veteran's claim, do not have a bearing on the outcome in this case. Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient. See 78 Fed. Reg. 54763 -54766 (2013) (effective Sept. 6, 2013). As will be discussed below, the evidence does not show, and the Veteran does not contend, that he developed peripheral neuropathy within one year of his herbicide exposure.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation. 38 C.F.R. § 3.310(b). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA or VBMS) portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail. See id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107. A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also 38 C.F.R. § 3.102. When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background 

Service treatment records reflect negative responses for neurological symptoms on the Veteran's Reports of Medical History in October 1969 and July 1971. His May 1986 discharge Report of Medical Examination Retirement reflected a normal examination.  While the Veteran indicated that he had foot trouble on his discharge Report of Medical History, there was no examiner comment.

The Veteran was treated at the Ocala Podiatry Center from April to July 2003.  In April 2003, the Veteran was diagnosed with mild peripheral neuropathy of unknown etiology based on examination.

Records from Podiatry services of Florida reflect that in March 2005, the Veteran reported pain, numbness, and burning of both feet.  The assessment was bilateral neuromas.

In February 2006, the Veteran was seen at Ocala Neurodiagnostic Center, and reported pain in his feet since 2001.  He indicated that he had hypertension and was told that he might have borderline diabetes, but had not been diagnosed.

VA medical records reflect that in March 2006 the Veteran reported bilateral foot pain.  

A private nerve conduction study completed in March 2006 revealed lower
extremity sensory neuropathy.

A December 2006 VA medical record reflected an impression of neuropathy.  He was seen in March 2008, when it was noted that the Veteran had progressing impaired fasting glycaemia (IFG) into diabetes mellitus, type 2.  The examiner noted that the Veteran was reporting symptomatic diabetes mellitus, type 2 (polyuria, polydypsia, and neuropathy). 

A July 2007 private neurology consultation reflected mild to moderate sensory
Neuropathy.  

A March 2011 letter from a private physician who had treated the Veteran since October 2007 reflects his finding that the Veteran had chronic neuromuscular symptoms of painful feet, chronic lower extremity numbness and weakness, heaviness with a constant cold sensation, and an unsteady gait.  The private provider noted that, in the early 2000's, this individual required numerous podiatry evaluations, in fact having surgery due to complaints of pain in his feet, which was met with no benefits.  He noted that he suspected that the Veteran was mis-diagnosed from what he opined was a severe polyneuropathy with prominent neuropathic features and intractability secondary to Agent Orange exposure and diabetes mellitus from his years in the service.

The Veteran was afforded a VA examination in March 2012.  The Veteran reported that symptoms of neuropathy began in July 2000-2001.  His symptoms consisted of pain in both feet that felt like razor blades, and began at the toes, spreading to the rest of the feet.  He indicated that the onset occurred over about two months.
The examiner opined that the Veteran's peripheral neuropathy was not due to or related to any in-service disease, event, or injury, to include exposure to Agent Orange.  He noted that the Veteran's service treatment records were silent for peripheral neuropathy symptoms or diagnosis, and that the onset of the Veteran's neuropathy was, at the earliest, in 2001-14 years after release from active duty.  In addition, the examiner concluded that peripheral neuropathy of the lower extremities was not secondary to, or aggravated by, his service-connected diabetes mellitus, type 2.  The examiner noted that the onset of the Veteran's peripheral neuropathy was prior to the onset of diabetes mellitus, type 2, and that there was no objective evidence of aggravation per the record.  The examiner found the Veteran to be credible, but ultimately concluded that there was no objective evidence to support his claim.

Further opinion was obtained in September 2014.  The examiner opined that it was less likely as not that the Veteran's peripheral neuropathy of the lower extremities had been caused or was etiologically related to his service-connected mechanical low back pain with degenerative changes.  The examiner noted that she based this opinion on record review, current medical literature review, and clinical experience.  She noted that the Veteran had reported symptoms of pain in both feet that felt like razor blades, and that he had been diagnosed, based on this pain, with bilateral lower extremity peripheral sensory neuropathy. Current medical literature provides that these findings were consistent with a lower extremity peripheral neuropathy, a polyneuropathy, and that, in the present case, there was no objective evidence for pain along a defined nerve root distribution as would be seen in radiculopathy.  The literature noted that neuropathy due to radiculopathy of the lumbar spine would fall
along a specific nerve root/radicular pattern. There was no objective evidence to
provide a nexus for the neuropathic findings due to a radicular pattern, as the evidence provided for a peripheral sensory neuropathy.

In addition, the examiner opined that it was less likely as not that the Veteran's current peripheral neuropathy of the lower extremities was aggravated by his service-connected mechanical low back pain with degenerative changes, as there was no objective evidence in the record review to provide for aggravation of the peripheral sensory neuropathy due to low back pain and degenerative changes. There is no objective evidence to provide for a radiculopathic pattern in the record review. Examination did not find a radiculopathic pattern to the Veteran's complaints. A nexus is not made for aggravation of the peripheral sensory neuropathy due to the back disability.

Analysis

The Veteran has contended that his peripheral neuropathy of the lower extremities is due to exposure to Agent Orange, or that it is secondary to his service-connected diabetes mellitus, type 2.  

The Veteran has been diagnosed with peripheral sensory neuropathy, fulfilling the requirement of a current disability to substantiate a claim for entitlement to service connection.  As such, the issue at hand is whether the evidence of record established that other criteria for service connection have been met.

In this case, service connection on a presumptive basis is available for peripheral neuropathy as a chronic disease and, as the Veteran had service in Vietnam during the Vietnam War era, as due to exposure to herbicides.

With regard to chronic diseases, in order to substantiate a claim for service connection, the evidence would need to show that the Veteran's peripheral neuropathy manifested to a compensable degree within one year of the Veteran's discharge in January 1987.  With regard to presumptive entitlement to service connection as a result of exposure to herbicides while serving in Vietnam, the evidence would need to show that the Veteran's peripheral neuropathy manifested to a compensable degree within a year of his last exposure, or, in this case, the last day he served in Vietnam-January 10, 1970.  

Here, however, the evidence reflects that his neuropathy did not manifest until the early 2000's at the earliest.  While the Veteran reported foot trouble at discharge, there is no evidence that this was due to neuropathy.  In February 2006, the Veteran reported that his foot pain began in 2001.  The first medical evidence of a diagnosis of peripheral neuropathy was in April 2003.  As such, the evidence of record does not support that the Veteran's peripheral neuropathy manifested to a compensable degree within the relevant timeframe for presumptive service connection claims based on chronic illnesses or exposure to herbicides.

With regard to service connection on a secondary basis, the Veteran contended that his peripheral neuropathy was related to his service-connected diabetes mellitus, type 2.  However, with regard to whether the Veteran's service-connected diabetes mellitus, type 2 caused his peripheral neuropathy, the record reflects, and the March 2012 examiner noted, that the Veteran's peripheral neuropathy pre-dated his diabetes mellitus, type 2.  As such, the evidence does not support a finding that the Veteran's diabetes mellitus, type 2 caused his peripheral neuropathy.  In terms of aggravation, the March 2012 VA examiner opined that there was no objective evidence of aggravation of his peripheral neuropathy.   

The Board notes that the Veteran submitted a letter from a private physician reflecting his opinion that the Veteran's peripheral neuropathy was due to diabetes mellitus, type 2.  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so. Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Here, the private examiner did not discuss whether the Veteran's diabetes mellitus, type 2 caused his peripheral neuropathy and thus did not address the fact that the onset of his peripheral neuropathy was prior to the onset of his diabetes mellitus, type 2.  A medical opinion or examination is only adequate where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994).  As the private examiner did not adequately address the Veteran's medical history with regard to the timing of the onset of his peripheral neuropathy, the opinion is not accorded probative value as to the issue of whether his service-connected diabetes mellitus, type 2 caused his peripheral neuropathy.  The examiner did not provide an opinion as to whether his diabetes mellitus, type 2 aggravated his peripheral neuropathy beyond the natural progression of the illness. 

On the other hand, the VA examiner provided an accurate review of the Veteran's history, based on his records and examination, and a rationale for his opinion. A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007). "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]." Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).  As such, the VA opinion is probative to the issue of whether the Veteran's peripheral neuropathy is secondary to his service-connected diabetes mellitus, type 2.  
 	
In terms of service connection as secondary to his service-connected back disability, the Board notes that the September 2014 examiner found the Veteran's symptoms were consistent with a polyneuropathy, and that the Veteran had not reported pain along a defined nerve root distribution as would be seen in radiculopathy due to a lumbar spine disability.  She also found that there was no objective evidence in the record that the Veteran's peripheral neuropathy had undergone aggravation beyond the natural progression of the illness.  As this examiner reviewed the evidence of record, and provided a thorough rationale, her opinion is probative to the issue of whether the Veteran's service-connected lumbar spine disability has caused or aggravated his peripheral neuropathy.  Stefl, Nieves-Rodriguez.

In Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  In this case, with regard to entitlement to service connection on a direct basis, the Board notes that service treatment records do not reflect any treatment for or diagnosis of peripheral neuropathy.  As noted above, the pain associated with the Veteran's peripheral neuropathy 13 years after discharge from service.  

The Board notes that the Veteran has submitted a letter from his private physician opining that his peripheral neuropathy is due to Agent Orange exposure.  However, the private physician did not provide any rationale for this opinion.  Stefl, Nieves-Rodriguez.  As such, the opinion is of no probative value to this issue.  

The Board finds that there is no competent medical evidence relating the Veteran's peripheral neuropathy to service or to herbicide exposure, on a direct basis.  

The Veteran is competent to report his symptoms, such as pain.  Layno.  However, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In the instant case, the Board finds that the question regarding the potential relationship between his peripheral neuropathy and a service-connected or any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  There is no evidence that the Veteran has the requisite medical expertise to opine on the complex issues at hand in this case.  As such, his statements are not probative.

As the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not application.  


ORDER

Service connection for peripheral neuropathy of the lower extremities is denied.


REMAND

As noted in the introduction, the Veteran appealed the Board's decision to deny entitlement to service connection for hypertension.  In the April 2015 JMR, it was noted that, when determining what diseases should be presumed to be related to inservice herbicide exposure, the Secretary is required to take into account reports periodically issued by the National Academy of Sciences (NAS). 38 U.S.C.
§ 1116(b)(2). These reports, called "Agent Orange Updates," are issued
biannually. Polovick v. Shinseki, 23 Vet.App. 48, 52 (2009). In these reports,
NAS places diseases into one of four categories for the purposes of determining
whether a statistical association with that disease and herbicide exposure exists:
(1) "Sufficient Evidence of an Association," (2) "Limited or Suggestive Evidence
of an Association," (3) "Inadequate or Insufficient Evidence to Determine
Whether an Association Exists," and (4) "Limited or Suggestive Evidence of No
Association." Id. NAS recommends that diseases placed in the first of these be
included among those presumed to be related to herbicide exposure, but
recommends against such inclusion if the disease is placed in any of the
remaining three categories. Id.

In a Notice published in the Federal Register in 2010, the Secretary observed that in 2006, the NAS announced in its biannual report, Veterans and Agent Orange: Update 2006 ("Update 2006"), that it had removed hypertension from the "insufficient evidence" category and placed it into the "limited or suggestive evidence" category. See Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549, Notice (Jun. 8, 2010) (discussing "Veterans and Agent Orange: Update 2006"). The NAS category of "limited or suggestive evidence," the Secretary stated, is defined to mean that "[e]vidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence." 75 Fed. Reg. at 32,549, citing Update 2006, at 11. Although Update 2006 was not in the record before the Board when it issued its decision on appeal here, the Secretary's discussion of it in the Federal Register was sufficient to put the Board on notice of its contents. Cf. Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947) ("Just as everyone is charged with knowledge of the United States Statutes at Large, Congress has provided that the appearance of rules and regulations in the Federal Register gives legal notice of their contents.").

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

Given the finding of the NAS-that evidence suggests an association between exposure to herbicides and hypertension, but that a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence-the Board finds that an examination is necessary to obtain an opinion as to whether the Veteran's hypertension is etiologically due to exposure to herbicides.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of hypertension.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused by or is etiologically related to any incident of active duty, to include exposure to herbicides while on active duty in Vietnam, or whether the onset was within one year of the Veteran's discharge from active duty.  

The examiner must address the NAS findings in its biannual report, Veterans and Agent Orange: Update 2006 ("Update 2006"), that it had removed hypertension from the "insufficient evidence" category and placed it into the "limited or suggestive evidence" category. 

"Limited or suggestive evidence" is defined to mean that "[e]vidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


